EXHIBIT 99.1FORM 51-102F3MATERIAL CHANGE REPORT 1. Name and Address of CompanyCoral Gold Resources Ltd.Suite 900, 570 Granville StreetVancouver, BC Canada V6C 3P1Telephone: (604) 682-3701Facsimile: (604) 682-3600 2. Date of Material ChangeJanuary 14, 20163. News Release(s)The news release was disseminated on January 14, 2016 via Marketwired.4. Summary of Material ChangeThe Company has completed a Non-Brokered Private Placement of 1,500,000 units at a price of $0.05 per unit for a gross proceeds of $75,000.5. Full Description of Material ChangeSeepress releases dated January 14, 2016 attached as Schedule "A" hereto.6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102This report is not being filed on a confidential basis.7. Omitted InformationNot applicable.8. Executive OfficerDavid Wolfin, President and CEO, (604) 682-37019. Date of ReportJanuary 14, 2016
